Citation Nr: 0934596	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals, right knee medical menisectomy, osteoarthritis, 
status post-right knee total replacement. 

2.  Entitlement to service connection for bilateral hearing 
loss

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1953 to May 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
St. Petersburg RO in January 2008.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In August 2008 the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in May 2009 by 
the VA Appeals Management Center (AMC), which continued the 
disability rating assigned to the Veteran's right knee and 
denied service connection for bilateral hearing loss and 
tinnitus.  The case is once again before the Board. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's postoperative residuals of a right total knee 
replacement is manifested by severe pain in the affected 
extremity.
CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
postoperative residuals of a right total knee replacement 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.68, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a rating in excess of 30 percent for 
residuals, right knee medical menisectomy, osteoarthritis, 
status post-right knee total replacement. 

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus as well as an increased 
disability rating for a right knee disability.  As discussed 
elsewhere in the decision, the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In April 2008, the Board remanded the case to the AMC in 
order to provide the Veteran with a VA examination for his 
right knee disability, obtain a medical nexus opinion 
pertaining to his bilateral hearing loss and tinnitus claims, 
and provide him with additional notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) as amplified by the Court of 
Appeals for Veterans Claims (the Court) decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran's claim 
was then to be readjudicated.

The record reveals that the AMC provided the Veteran with a 
VA examination for his right knee disability and obtained the 
requested medical nexus opinion in January 2009.  The Veteran 
was provided with a corrective VCAA notice letter that 
addressed the Court's Vazquez decision in April 2008.  His 
claims were readjudicated via the May 2009 supplemental 
statement of the case (SSOC).  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated August 12, 2004 and in letters from the AMC dated, 
April 30, 2008 and September 5, 2008.  Specifically, the RO 
informed the Veteran that to establish an increased 
disability rating, the RO informed the Veteran that the 
evidence must show that his disability had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in an attachment to the April 5, 2006 SSOC as well 
as the above-mentioned April 2008 and September 2008 letters 
from the AMC.  The Board notes that the April 2006 
attachment, as well as the letters from the AMC detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 attachment 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

As discussed above, the Board remanded the Veteran's claim, 
in part, to provide him with corrective notice of the VCAA as 
amplified by Court's decision in Vazquez.  The above-
mentioned April 2008 letter fully addressed the requirements 
of Vazquez.  However, subsequent thereto, the Federal Circuit 
vacated the Court's Vazquez decision.  See Vazquez-Flores v. 
Shinseki, 2008-7150 (Fed. Cir. Sep. 4, 2009).  Accordingly, 
the Court's Vazquez decision is no longer valid law and Board 
need not address it any further. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with two VA 
examinations.  

The Board observes that the Veteran mailed a packet of 
information to the VA in June 2008.  Included with his 
submission were private treatment records dating back to 2004 
and a completed VA Form 21-4142 authorizing the release of 
medical information to the VA.  Upon review, it is clear that 
the treatment records submitted by the Veteran are those 
identified in the authorization form.  These records document 
yearly follow-up treatment for his right knee disability.  
Accordingly, the Board is confident that the necessary 
medical records have been associated with the Veteran's 
claims folder.  Remanding to request an additional copy of 
these records would be a waste of VA resources. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in January 
2009.  The examination reports reflects that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2008).



Specific rating criteria

The Veteran's right knee disability is currently rated under 
Diagnostic Code 5055 [knee replacement (prosthesis)].  Under 
Diagnostic Code 5055, the minimum rating is 30 percent. A 60 
percent rating is warranted with chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity. If there are intermediate degrees of residual 
weakness, pain or limitation of motion, Diagnostic Code 5055 
instructs to rate by analogy to Diagnostic Codes 5256, 5261, 
or 5262.

Under Diagnostic Code 5256, ankylosis of a knee that is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 evaluation. Ankylosis 
in flexion between 10 and 20 degrees is rated 40 percent 
disabling. Ankylosis in flexion between 20 and 45 degrees is 
rated 50 percent disabling. Ankylosis which is extremely 
unfavorable, in flexion at an angle of 45 degrees or more is 
rated 60 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.



	(CONTINUED ON NEXT PAGE)



Analysis

Assignment of diagnostic code

The Veteran's service-connected right knee disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 [knee replacement (prosthesis)].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5055 is obviously applicable to the instant 
case, primarily because it pertains specifically to the 
disability at issue (right total knee replacement) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated. The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that he is appropriately 
rated under Diagnostic Code 5055, with reference to other 
diagnostic codes as appropriate as required by the diagnostic 
criteria set forth therein.

Schedular rating

The Veteran's service-connected knee disability is currently 
rated 30 percent disabling.  To warrant a 60 percent 
disability rating under Diagnostic Code 5055, the evidence 
must demonstrate chronic residuals consisting of severe 
painful motion or weakness in the right knee. The criteria in 
this Diagnostic Code are disjunctive, not conjunctive. See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]; compare Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]. Therefore, evidence of either severe 
painful motion or weakness will suffice for an increased 
disability rating.

During the January 2008 hearing the Veteran testified that he 
has constant pain in his right knee that becomes worse with 
movement.  See the Hearing transcript, page 4.  His testimony 
is consistent with the January 2009 VA examination which 
indicated that the Veteran would have difficulty with 
activities that require standing for protracted periods of 
time or walking long distances.  Moreover, the examiner 
indicated that the Veteran had limited community ambulation 
with the use of an assistive device.  The Board favorably 
interprets this statement to mean that the Veteran requires 
the use of an assistive device to ambulate, and that, even 
with the use of such a device, his ability to be 
mobile/ambulate is still limited.  During clinical testing in 
January 2006, the Veteran was able to walk on a treadmill for 
one minute before the pain in his knee became so intense that 
testing had to be discontinued due to his antalgic gait.  
Private treatment records from August 2005 describe the 
Veteran's right knee pain as severe.  While the Board is 
aware that VA outpatient treatment records from 2006 
indicates that the Veteran's pain medication has "good 
results" and private treatment records from August 2006 
describe the Veteran's pain as "occasional", the evidence 
as a whole indicates that the Veteran suffers from severe 
knee pain.  Accordingly, the Veteran has satisfied the 
criteria for a 60 percent disability rating under Diagnostic 
Code 5055.

As noted immediately above, the Board has concluded that a 60 
percent disability rating is warranted under Diagnostic Code 
5055.  Since a 60 percent disability rating exceeds the 
maximum possible rating under Diagnostic Codes 5256, 5261 and 
5262, the Board need not evaluate the Veteran's right knee 
disability under these schedular criteria.  Furthermore, as 
will be discussed in greater detail below, the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the Veteran's 
residuals of a right total knee replacement to 60 percent.

In short, the objective medical evidence of record indicates 
that the Veteran is entitled to a 60 percent disability 
rating, which is the maximum rating available for the 
Veteran's total right knee replacement.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 (2008).
The Board has therefore taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45, however, the Board notes that the 
amputation rule set forth at 38 C.F.R. § 4.68 provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations shall not exceed the 60 percent 
evaluation set forth under Diagnostic Code 5162, 5163, and 
5164 for an amputation of the thigh at the middle or lower 
thirds; for amputation of the leg with defective stump, thigh 
amputation recommended; and, amputation not improvable by 
prosthesis controlled by natural knee action. 38 C.F.R. § 
4.68.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the 
combined rating for the Veteran's residuals of a right total 
knee replacement to 60 percent, the currently assigned 60 
percent disability is the maximum rating that can be 
assigned. Therefore, as a matter of law, the Veteran cannot 
be granted a disability evaluation in excess of 60 percent 
for the disability at issue. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe. See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on 
July 24, 2004. Therefore, the relevant time period under 
consideration is from July 24, 2003 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from July 
23, 2003 to the present.

The October 2004, January 2006, and January 2008 VA 
examination reports, together with the private medical 
evidence and VA outpatient treatment records indicate that 
the disability has remained relatively stable throughout the 
period.  There have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right knee 
disability was more or less severe during the appeal period. 
Staged ratings are therefore not appropriate.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right knee disability. 

With respect to employment, the evidence of record indicates 
that the Veteran is not employed. The fact that a Veteran may 
be unemployed or has difficulty obtaining employment is not 
determinative. The ultimate question is whether the Veteran, 
because of his service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment. In this case 
there is no evidence of an exceptional or unusual clinical 
picture, or of any other reason why extraschedular rating 
should be assigned. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
warranted under Diagnostic Code 5055. The benefit sought on 
appeal allowed to that extent.


ORDER

A 60 percent disability rating is granted for residuals, 
right knee medical menisectomy, osteoarthritis, status post-
right knee total replacement, subject to controlling 
regulations applicable to the payment of monetary benefits.




	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to service connection for bilateral hearing 
loss

3.  Entitlement to service connection for tinnitus. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that these issues must be remanded 
for further evidentiary development.  

In order to establish service connection for bilateral 
hearing loss and tinnitus there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The evidence of record contains a current diagnosis of 
bilateral hearing loss and tinnitus.  Hickson element (1) has 
therefore been satisfied with respect to both issues.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran has alleged exposure to aircraft noise 
and artillery fire.  A review of the Veteran's service 
personnel records indicates that his military occupational 
specialty (MOS) was a cameraman.  During the January 2008 
hearing, the Veteran testified that he documented takeoffs 
and landings on several aircraft carriers and developed film 
beneath the gun mount of the USS Newport News.  Based on the 
Veteran's MOS, it is reasonable to assume that he experienced 
acoustic trauma during service.  Hickson element (2) has 
arguably been met. 

Concerning Hickson element (3), as noted in the Board's April 
2008 remand, the Veteran underwent audiometric testing in 
July 2004.  The accompanying examination report indicates 
that the Veteran's hearing loss and tinnitus are related to 
his military service, however, this statement appears to be a 
repetition of the Veteran's own contentions and not an 
opinion as to nexus.  Cf. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].

Following the Board's remand, in January 2009, the Veteran 
was afforded a audiological examination to determine the 
etiology of his hearing loss and tinnitus.  After reviewing 
the medical evidence and examining the Veteran, the VA 
examiner stated that Veteran's hearing loss and tinnitus 
"are at least as likely as not related perhaps in part to 
his military service."  As written, this opinion is too 
vague to provide any meaningful insight as to whether or not 
there is a relationship between the Veteran's current hearing 
loss and tinnitus and his in-service acoustic trauma.  The 
examination is therefore inadequate and a remand for another 
examination is required.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.).  

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is as least likely as not (a 50 
percent probability or greater) that the 
Veteran's bilateral hearing loss and 
tinnitus are related to his in-service 
noise exposure.  If the reviewing 
physician finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished. 
A report should be prepared and associated 
with the Veteran's VA claims folder.


2.  VBA should then readjudicate the 
Veteran's claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


